Citation Nr: 1036757	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder.

2.  Entitlement to service connection for right ankle strain with 
degenerative joint disease, as secondary to left ankle strain 
with degenerative joint disease.

3.  Entitlement to an initial disability rating in excess of 10 
percent for lumbar and lower thoracic spine degenerative disc 
disease with spondylolosthesis at L5 on S1.

4.  Entitlement to an initial disability rating in excess of 10 
percent for left ankle strain and degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which, 
inter alia, denied service connection for lumbar degenerative 
disease (claimed as low back), passive-dependent personality 
disorder (claimed as major depressive disorder), prostatitis, 
nephropathy (claimed as kidney condition), allergy to IVP and 
right and left ankle strains with degenerative joint disease.  In 
a written statement dated on November 6, 2008, the Veteran 
indicated that he wished to withdraw his claims for service 
connection for allergy to IVP, prostatitis and nephropathy.

In November 2008, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

In February 2009, the Board remanded this case for additional 
development.  In a January 2010 rating decision, issued in April 
2010, the RO granted service connection for lumbar and lower 
thoracic spine degenerative disc disease with spondylolosthesis 
at L5 on S1 and for left ankle strain and degenerative joint 
disease, at 10 percent disability ratings each.  The Veteran 
filed a timely notice of disagreement (NOD) with these disability 
ratings.

The Board notes that the Veteran's claim has been for service 
connection for major depressive disorder; however, based upon the 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held 
that the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record, the Board has recharacterized the 
Veteran's claim as one for an acquired psychiatric disorder.

The issues of entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
entitlement to an initial disability rating in excess of 10 
percent for lumbar and lower thoracic spine degenerative disc 
disease with spondylolosthesis at L5 on S1 and entitlement to an 
initial disability rating in excess of 10 percent for left ankle 
strain and degenerative joint disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence relates the Veteran's right ankle 
strain with degenerative joint disease to his service-connected 
left ankle strain and degenerative joint disease.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, right 
ankle strain with degenerative joint disease is proximately due 
to service-connected left ankle strain and degenerative joint 
disease.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2009).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, the Board is granting in full the issue of 
service connection for right ankle strain with degenerative joint 
disease on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist regarding this issue, such error was 
harmless and will not be further discussed.  

Analysis

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § §§ 1110, 1131; 38 C.F.R. § 
3.303.  In order to prevail in a claim for service connection 
there must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or disease 
and the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be awarded for certain disabilities, 
such as psychoses, which manifest to a compensable degree within 
a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Generally, when a veteran contends that a service-
connected disability has caused a new disorder, there must be 
competent medical evidence that the secondary disorder was caused 
or chronically worsened by the service-connected disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Medical evidence 
is required to prove the existence of a current disability and to 
fulfill the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

In the present case, the Veteran has testified that he has a 
right ankle disability which is secondary to his service-
connected left ankle disability.  

His June 2005 VA examination report shows that the Veteran had 
chronic ankle pain and weakness.  X-rays revealed slight spurring 
along the lateral malleolus of the right ankle with a plantar 
calcaneal spur and an accessory ossification center adjacent to 
cuboid.  He was diagnosed with bilateral ankle strain and 
degenerative joint disease.  The examiner did not provide a nexus 
opinion and did not indicate whether the Veteran's right ankle 
disorder is secondary to his left ankle disorder.

An April 2009 VA examination report reflects that the examiner 
reviewed the Veteran's claims folder.  The Veteran did not recall 
any injuries to his right ankle in service or during service.  
The examiner noted that no service treatment records were found 
reflecting treatment for a right ankle condition.  The Veteran 
indicated that he had multiple bilateral ankle sprains since 
leaving active duty in 1972.  He did not give any history of 
industrial accidents injuring his right ankle.  The examiner 
noted that a June 2005 x-ray revealed arthritis spurring along 
the lateral malleolus of the right ankle and calcaneal spurs in 
the plantar aspects of both heels.  In addition, an accessory 
ossification center of the right cuboid was noted.  The Veteran 
indicated that he had approximately three falls due to his ankle 
problems.  The examiner noted that the Veteran claimed that, by 
trying to protect his left ankle, he had recurrent sprains of his 
right ankle and opined that his right ankle sprains were as 
likely as not secondary to his left ankle sprains.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

The Board notes that the Veteran has indicated that he has 
sprained his right ankle several times as a result of his left 
ankle disability, and that the evidence of record does not show 
ongoing treatment for the Veteran's right ankle.  His statements 
concerning his repeated right ankle sprains are considered lay 
evidence.  Competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, training 
or experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
Veteran is not offering this contention in order to make a 
medical diagnosis, but instead is offering these statements for 
the purpose of establishing that he has repeatedly injured his 
right ankle while favoring his left.  He is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit 
determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In Kowalski v. Nicholson, 19 
Vet. App. 171 (2005), the Court found that a medical opinion 
cannot be disregarded solely because it is based upon history 
provided by the Veteran without also evaluating the credibility 
and weight of the history upon which the opinion is predicated.  

The Veteran has consistently reported multiple injuries to his 
right ankle, even under oath at his Travel Board hearing.  As 
such, the Board finds that the Veteran is credible in his 
contentions that he has injured his right ankle multiple times 
while favoring his left.  

Having found the Veteran's statement to be credible, the Board 
finds that service connection is warranted in light of the April 
2009 VA medical opinion that it is as likely as not that his 
right ankle sprains are secondary to his service-connected left 
ankle sprains.  The Board finds that, resolving all reasonable 
doubt in favor of the Veteran, service connection is warranted 
for the Veteran's right ankle disability, as secondary to his 
right ankle disability.  38 C.F.R. § 3.310.


ORDER

Service connection for right ankle strain with degenerative joint 
disease, as secondary to left ankle strain with degenerative 
joint disease, is granted.


REMAND

The Board notes that the Veteran filed an NOD with the initial 
disability ratings assigned for his lumbar and lower thoracic 
spine degenerative disc disease with spondylolosthesis at L5 on 
S1 and his left ankle strain and degenerative joint disease.  The 
Board finds that the NOD filed by the Veteran was timely filed 
with the agency of original jurisdiction.  See 38 C.F.R. §§ 
20.201, 20.300, 20.301(a), 20.302(a) (2009).  However, as it does 
not appear that the AOJ ever issued a statement of the case with 
regard to these claims, the Board is required to remand these 
issues to the AOJ for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ issues 
a statement of the case, then if, and only if, the Veteran timely 
files a VA Form 9, Substantive Appeal, or other correspondence 
containing the necessary information, these issues may be 
returned to the Board for adjudication.

In addition, in the February 2009 remand, the Board instructed 
the RO to provide the Veteran with a psychiatric examination to 
determine whether he had a currently diagnosed acquired 
psychiatric disorder which began to manifest while he was in 
service.  The remand included instructions to discuss whether the 
Veteran was misdiagnosed upon leaving service and to reconcile 
the various diagnoses in the claims file.  The Veteran was 
provided with this examination in April 2009; however while the 
examiner noted that the Veteran's bipolar disorder became 
clinically manifest and treated in early 2000-2002, he did not 
provide a nexus opinion or discuss the Veteran's service 
treatment records or his various diagnoses.  A remand by the 
Board confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

As such, the Veteran's claims file should be returned to the 
examiner who provided the April 2009 examination for him to 
comment on whether the Veteran has a current psychiatric disorder 
which began to manifest during service.  In doing so, the 
examiner should comment on the Veteran's various diagnoses and 
his in-service reports of suicide attempts, diagnosis of passive 
dependent personality disorder, moderate to severe, and 
administrative separation on the grounds of unsuitability.  
Pursuant to the recent holding in Clemons, the examiner should 
comment on whether the Veteran has any acquired psychiatric 
disorder which began to manifest in service.  
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue a statement of the 
case addressing the Veteran's appeal of his 
initial disability ratings assigned for his 
lumbar and lower thoracic spine 
degenerative disc disease with 
spondylolosthesis at L5 on S1 and his left 
ankle strain and degenerative joint 
disease.  The AOJ should inform the Veteran 
that in order to complete the appellate 
process for these matters, he should submit 
a timely substantive appeal to the AOJ.  If 
the Veteran completes his appeal by filing 
a timely substantive appeal, the claims 
should be returned to the Board.

2.  The AOJ should make arrangements for 
the Veteran's claims file to be returned to 
the examiner who performed the April 2009 
psychiatric examination, in order for him 
to provide a nexus opinion as to whether 
the Veteran's psychiatric disorders are a 
result of any incident in service or began 
to manifest during service.  The claims 
file, this remand and any additional 
treatment records must be made available to 
the examiner(s) for review of the pertinent 
evidence in connection with rendering the 
opinion, and the report(s) should so 
indicate.  

The psychiatric examiner should offer an 
opinion as to (1) the current diagnosis of 
any psychiatric disorder, (2) whether it is 
at least as likely as not (50 percent or 
more probability) that the Veteran's 
currently diagnosed psychiatric disorder 
began to manifest during service or is 
etiologically related to the Veteran's 
active duty service in any way, to include 
whether the Veteran was misdiagnosed upon 
leaving service.  The examiner should 
reconcile the Veteran's various psychiatric 
diagnoses in the claims file, to include 
major depressive disorder, bipolar disorder 
and attention deficit disorder.  The 
examiner should also comment on the 
Veteran's in-service reports of suicide 
attempts, his diagnosis of passive 
dependent personality disorder, moderate to 
severe, and his administrative separation 
on the grounds of unsuitability.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiners should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


